Exhibit 10.1

AMENDMENT TO THE

DEAN FOODS COMPANY

2007 STOCK INCENTIVE PLAN

WHEREAS, Dean Foods Company (the “Company”) adopted the Dean Foods Company 2007
Stock Incentive Plan (the “Plan”), April 2, 2007; and

WHEREAS, pursuant to Section 10, the Company has reserved the right to amend the
Plan; and

WHEREAS, the Company has determined that it is appropriate to amend the Plan
such that any awards granted under the 2007 Plan after December 31, 2014 will
not automatically vest upon the occurrence of a change in control so long as
they continue in effect on terms that are no less favorable than were applicable
immediately prior to change in control.

NOW, THEREFORE, the Plan is amended, effective as of November 12, 2014 to
provide that:

1. Section 9 of the Plan is amended to delete such section in its entirety and
to replace such Section 9 in its entirety, to read as follows:

SECTION 9. CHANGE IN CONTROL

(a) Awards Not Replaced By Alternative Awards. Except to the extent that an
Alternative Award is provided to a Participant in accordance with Section 9(b)
with respect to any Award granted after December 31, 2014, or except as may
otherwise be provided in an employment or individual severance agreement or
between a Participant and an Employer or an Award Agreement, upon a Change in
Control (i) all outstanding Options shall become vested and exercisable
immediately, (ii) the Restriction Period on all outstanding Restricted Stock and
Restricted Stock Units shall lapse immediately and (iii) all outstanding
Performance Awards, Performance Shares and Performance Units shall become vested
and payable in the amounts determined as provided below. Each outstanding
Performance Award, Performance Share and Performance Unit shall be canceled in
exchange for a payment equal to the greater of the amount that would have been
payable in respect to such Award (a) had the performance with respect thereto
been achieved at target or (b) based on the actual performance to the date of
the Change in Control (or the closest date to the Change in Control as of which
such performance may reasonably be determined). Additionally, the Committee (as
constituted prior to the Change in Control) may provide that in connection with
the Change in Control (i) each Option shall be canceled in exchange for a
payment in an amount equal to the excess, if any, of the Fair



--------------------------------------------------------------------------------

Market Value over the exercise price for such Option, with any Option having an
exercise price at or below such Fair Market Value cancelled for a payment of
zero, and (ii) each share of Restricted Stock and each Restricted Stock Unit
shall be canceled in exchange for a payment in an amount equal to the Fair
Market Value, multiplied by the number of shares of Stock covered by such Award.
Any amounts payable in accordance with this Section 9(a) shall be made in cash
or, if determined by the Committee (as constituted prior to the Change in
Control), in shares of the stock of the New Employer that are registered and
freely tradable on an established U.S. securities market and that have an
aggregate fair market value equal to the amount otherwise payable in cash, or in
a combination of such shares of New Employer stock and cash. All amounts payable
under this Section 9(a) shall be payable in full, as soon as reasonably
practicable, but in no event later than ten business days, following the Change
in Control. For purposes hereof, the fair market value of one share of common
stock of the New Employer shall be determined on the date the Change of Control
occurs applying the definition of Fair Market Value hereunder to the New
Employer common stock.

(b) Alternative Awards. Notwithstanding the provisions of Section 9(a), no
cancellation, acceleration of exercisability, vesting, issuance of shares, cash
settlement or other payment shall occur with respect to any Award or any class
of Awards, in either case, granted after December 31, 2014, if such Award or
class of Awards shall be honored or assumed, or new rights substituted therefor
(such honored, assumed or substituted award hereinafter called an “Alternative
Award”) by a New Employer immediately following the Change in Control, provided
that the Committee reasonably determines in good faith prior to the occurrence
of a Change in Control that such Alternative Award will:

(i) be based on stock which is traded on an established U.S. securities market,
or which will be so traded within 60 days following the Change in Control;

(ii) provide such Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights and entitlements applicable under such Award, including, but not limited
to, an identical or better exercise or vesting schedule and identical or better
timing and methods of payment;

(iii) in the case of any Alternative Award provided in respect of any Award
other than Performance Awards, Performance Shares and Performance Units, have
substantially equivalent economic value to such Award (as determined by the
Committee as constituted immediately prior to the Change in Control, in its sole
discretion) promptly after the Change in Control;

 

2



--------------------------------------------------------------------------------

(iv) in the case of any Alternative Award provided in respect of any Performance
Awards, Performance Shares and Performance Units, relate to a number of shares
of restricted stock (or a contractual right to receive a number of shares of the
stock) of the New Employer having a fair market value at the date of the Change
in Control equal to the amount that would have been payable in respect of such
Performance Awards, Performance Shares or Performance Units at the time of the
Change in Control under the provisions of Section 9(a) and that will become
vested, if at all, subject to the continued performance of services by the
Participant through the date the applicable performance period would otherwise
have lapsed or, if earlier, the date of the Participant’s death or termination
of employment due to Disability;

(v) have terms and conditions which provide that if the Participant’s employment
is involuntarily terminated or constructively terminated (other than for Cause)
upon or within two years following such Change in Control, any forfeiture
conditions related to a Participant’s rights under, or any restrictions on
transfer or exercisability applicable to, each such Alternative Award (including
any Alternative Award related to New Employer restricted stock or restricted
stock units issued in respect of a Performance Award, Performance Share or
Performance Unit pursuant to subclause (iv) above) shall be waived or shall
lapse, as the case may be. For this purpose, a constructive termination shall
have the meaning specified in an employment or individual severance agreement
between a Participant and an Employer or in Award Agreement or, if no such
agreement shall be in effect as to the Participant, shall mean a termination of
employment by a Participant following a material reduction in the Participant’s
compensation or the relocation of the Participant’s principal place of
employment to another location more than 50 miles farther away from the
Participant’s home than the Participant’s prior principal place of employment,
in each case, without the Participant’s prior written consent.

Notwithstanding the foregoing provisions of this Section 9(b), any Restricted
Stock Units that are deferred compensation subject to Code Section 409A shall
not be subject to the provisions of this Section 9(b) and, upon a Change in
Control, the Restricted Period of each such Restricted Stock Unit Award shall
expire, all such Restricted Stock Units shall become nonforfeitable, and payment
of such Restricted Stock Units shall be made within thirty (30) days after the
Change in Control.

(c) Termination of Service Prior to Change in Control. In the event that any
Change in Control occurs as a result of any transaction described in clause
(iii) or (iv) of the definition of such term, any Participant whose Service is

 

3



--------------------------------------------------------------------------------

involuntarily terminated by an Employer other than for Cause or is terminated
due to a Special Termination, in either case, on or after the date on which the
shareholders of the Company approve the transaction giving rise to the Change in
Control, but prior to the consummation thereof, shall be treated, solely for
purposes of this Plan (including, without limitation, this Section 9), as
continuing in Service until the occurrence of such Change in Control and to have
been terminated immediately thereafter.

2. Except as specifically provided for in this Amendment, the terms and
conditions of the Plan remain in full force and effect.

IN WITNESS WHEREOF, DEAN FOODS Company has caused this amendment to the 2007
Stock Incentive Plan to be executed by a duly authorized officer on the date
specified below.

 

DEAN FOODS COMPANY /s/ Kim Warmbier Executive Vice President, Human Resources

 

4